


109 HR 6280 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6280
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for Medicare coverage of screening tests for human papillomavirus
		  (HPV).
	
	
		1.Medicare coverage of
			 screening tests for human papillomavirus (HPV)
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(14), by inserting , screening HPV test, after
			 screening pap smear; and
				(2)in subsection
			 (nn)—
					(A)in the heading, by
			 inserting screening HPV test; after
			 screening pap
			 smear; ; and
					(B)by adding at the
			 end the following new paragraph:
						
							(4)The term screening HPV test
				means a molecular laboratory test approved by the Food and Drug Administration
				for detecting the presence of the types of human papillomavirus (HPV) that have
				been associated (as determined by the Secretary in consultation with
				representatives of gynecologists) with a higher risk of cervical cancer, if
				conducted in combination with a screening pap smear and if the woman involved
				has not had such a test during the preceding 2 years, or during the preceding
				year in the case of a woman described in paragraph
				(3).
							.
					(b)Conforming
			 amendments
				(1)Inclusion in
			 referrals as part of initial preventive physical examinationSection 1861(ww)(2)(C) of such Act (42
			 U.S.C. 1396x(ww)(2)(C)) is amended by inserting , screening HPV
			 test, after screening pap smear.
				(2)Waiver of
			 deductibleSection 1833(b)(6) of such Act (42 U.S.C. 1395l(b)(6))
			 is amended by inserting , screening HPV test, after
			 screening pap smear.
				(3)Application of
			 pap smear payment ruleSection 1833(h)(7) of such Act (42 U.S.C.
			 1305l(h)(7)) is amended by adding at the end the following: Such minimum
			 payment amount shall also apply to payment for screening HPV
			 tests.
				(4)Application of
			 pap smear frequency limitsSection 1862(a)(1)(F) of such Act (42
			 U.S.C. 1395y(a)(1)(F)) is amended by inserting , screening HPV
			 test, after screening pap smear.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2007.
			
